Title: To Thomas Jefferson from Thomas Chalkley James, 6 January 1809
From: James, Thomas Chalkley
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Philada. Jany. 6th. 1809.
                  
                  It again becomes my duty to inform you, that, at an Election of Officers for the American Philos. Society held this Afternoon, pursuant to Notice, at their Hall, you were unanimously reelected their President; and I perform this Office with more pleasure, as I well know your Zeal for the promotion of useful Science; which you have never ceased to evince, in many ways, but particularly by your attention, for many years past, to the A. P. Society—and give me leave to hope, that in your voluntary Retirement from the Duties of the most honourable and important Station in the Gift of your fellow-Citizens, you may still, in the cultivation of the Arts & Sciences, continue to favour this Society, with a portion of your philosophic & peaceful Labours; perhaps, eventually, not less useful to the Human Race than your more arduous political Exertions. 
                  with great Consideration I remain Yrs &c &c
                                       
                            
                            
                        
               